Citation Nr: 0831835	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-26 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to May 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in May 2007, a statement of the 
case was issued in July 2007, and a substantive appeal was 
received in August 2007.  The veteran testified at a hearing 
before the Board in June 2008.  


FINDING OF FACT

Major depressive disorder was not manifested during active 
service or for many years thereafter.   


CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated 
by the veteran's active service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in March 2007, prior to the initial adjudication of the 
claim.  Additionally, in March 2007, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the veteran's service medical 
records are not on file, except for a copy of the backside of 
a medical history report dated May 30, 1974.  Due to the 
missing service medical records, the Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains a VA examination 
performed in April 2007.  The examination report obtained is 
fully adequate and contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran submitted the backside of a medical history 
report dated May 30, 1974, which stated that the veteran was 
treated for depression in 1974 due to divorce.  

VA outpatient treatment records dated in May 2003 reflect 
that the veteran was assessed with situational depression due 
to stressors.  It was noted that the veteran was under 
tremendous psychosocial stressors due to the death of his 
father, a lengthy court battle with his stepmother that was 
nearing conclusion, and unemployment for the previous 16 
months.  

The veteran underwent a VA examination in April 2007.  He 
reported very painful experiences while on active duty, 
including his wife leaving him and experiences of being 
treated inappropriately by superiors while in the Air Force, 
leading to an undesired early discharge from the Air Force.  
He denied past psychiatric treatment.  He stated that he used 
alcohol on a regular basis as a form of self-medication.  
Following mental status examination, the examiner diagnosed 
major depression.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
major depressive disorder is etiologically related to service 
or any incident therein.  The Board notes that the medical 
history report dated May 30, 1974 stated that the veteran was 
treated for depression in 1974 due to divorce.  There are no 
service medical records which reflect that the veteran was 
treated for depression due to service.  

Moreover, a post-service diagnosis of major depressive 
disorder was not rendered until 2003.  Thus, complaints of 
symptomatology and a diagnosis related to major depressive 
disorder was not rendered until 29 years after separation 
from service.  Although the record presents valid findings of 
current major depressive disorder, the span of time between 
the claimed injury and the medical documentation of major 
depressive disorder is a significant factor that weighs 
against the claim of service connection.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  None of the 
aforementioned medical evidence suggests a link between the 
veteran's major depressive disorder and service, or any 
incident therein.  

There is no medical evidence to support an etiological 
relationship to his period of active service, and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Thus, service connection for major depressive 
disorder is not warranted.   This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for major depressive disorder is not 
warranted.  

The appeal is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


